Filed 11/5/20 P. v. Velasquez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074338

 v.                                                                      (Super.Ct.No. INF1800120)

 PEDRO PEÑA VELASQUEZ,                                                   OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Mark Mandio, Judge.

Affirmed.

         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
      Defendant and appellant Pedro Peña Velasquez was found guilty by a jury of

committing a lewd act on a minor in violation of Penal Code section 288, subdivision

(a).1 Defendant’s request for probation was denied, and he was instead sentenced to the

low term of two years in state prison with total credits of 125 days. Defendant appealed.

                                     BACKGROUND

      Jane Doe, who suffers from autism, lived with her family in defendant’s home.

Defendant is Jane’s paternal stepgrandfather. When Jane was 10 years old, her mother

entered her bedroom and found Jane lying on her back, bare chested, with defendant on

top of her and his hands on her breasts. When examined by a forensic interviewer from

the Barbara Sinatra Children’s Center, Jane said defendant had touched and licked her

breasts. DNA taken from Jane’s left breast was consistent with defendant.

      Following defendant’s conviction, he requested probation. The court ordered the

section 288.1 assessment required to be considered before probation may be granted for a

person convicted for a crime against a child. The report was not available to the

probation officer when he prepared his report for the court. Defendant chose not to

answer questions concerning the victim or the offense, so the probation officer did not

have information concerning defendant’s state of mind. The probation officer noted that

defendant had no criminal record and was a low risk according to the COMPAS




      1   All further statutory references are to the Probate Code.

                                              2
assessment. Even so, his crime against his granddaughter was egregious, particularly in

view of Jane’s age and mental capacity, and had caused a great deal of harm to her and

her family.

       At the sentencing hearing, the court reviewed the probation and section 288.1

reports and heard a statement from Jane’s mother. It stated that Jane’s young age and her

vulnerability, defendant’s position of trust with respect to his victim, and not knowing

whether defendant would have gone further had he not been interrupted were the most

important factors in denying probation.

                                      DISCUSSION

       Defendant’s counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal. 3d 436 and Anders v. California (1967) 386 U.S 738, setting forth a

statement of the case and facts. Counsel does not suggest a potentially arguable issue.

He requests this court to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               RAMIREZ
                                                         P. J.


We concur:


McKINSTER
                       J.

FIELDS
                       J.




                                      4